Citation Nr: 0934440	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  06-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a bilateral ankle 
disability.

3.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1999 to December 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  

The issue of entitlement to service connection for a 
bilateral knee disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent evidence of a disability of either 
ankle either during service or currently.

2.  A chronic back disability did not have its onset during 
active service or within one year after separation from 
service, or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral ankle disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Service connection for a low back disorder is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice was sent in August 2004, May 2005, and March 
2006, and the claims were readjudicated in a July 2006 
statement of the case and September 2007 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records and assisted the 
appellant in obtaining evidence.  

The Veteran was provided with a VA examination with an 
opinion as to his claim of entitlement to service connection 
for a back disorder.  VA has not obtained a medical opinion 
in connection with the claim for service connection for a 
bilateral ankle disorder.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

The record here does not demonstrate a disability of either 
ankle during service or currently.  For these reasons, VA is 
not required to provide an examination or obtain an opinion 
as to this issue.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Ankles

The Board finds that service connection for a bilateral ankle 
disorder is not in order.  The service treatment records do 
not show any complaints or findings related to the Veteran's 
ankles, nor is there any postservice medical evidence of a 
current disability of either ankle.  Current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for a bilateral ankle disorder, 38 U.S.C.A. § 
5107(b), and the claim is denied.

Back

The service treatment records note that in June 2001 the 
Veteran reported a history of back pain for the last 30 days 
after lifting a box.  In September 2001, he reported 
occasional back pain that began a year earlier after he bent 
over at the waist to lift a heavy box.  No back diagnoses 
were noted in the service treatment records, and the 
separation examination in October 2003 did not include any 
reference to back complaints.

On a March 2007 VA outpatient record, the Veteran reported 
falling off a bike and injuring his back during service.  He 
reported that he had continued to experience back pain since 
that time.  The examiner diagnosed paraspinal muscle spasm 
and back sprain.

A VA examination was conducted in August 2007 in order to 
obtain an opinion as to the etiology of the Veteran's current 
back pathology.  X-rays showed very early disc space 
narrowing of L5-S1.  The examiner diagnosed possible 
degenerative disc disease of the lumbosacral spine.  After 
review of the claims folder, including the service treatment 
records, the examiner's opinion was that it was "less likely 
as not less than 50% probability that his current symptoms of 
low back pain and degenerative disc disease are a result of 
the injuries that he claims occurred while he was on active 
duty in the United States Air Force where he was lifting 
boxes in 06/2001 or whether he had to [sic] PROBLEMS after 
falling off his bike in 09/2000."  

Given the evidence of record, the Board finds that service 
connection for a low back disorder is not warranted.  While 
the Veteran's service treatment records show complaints of 
back pain in service, the August 2007 VA examiner opined that 
the Veteran's current back disorder is not related to 
service.  Where a competent medical expert makes this 
opinion, the Board is not free to substitute its own judgment 
for that of such an expert.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  There are no other contrary medical 
opinions of record.  The opinion of the August 2007 VA 
examiner is highly probative and outweighs the other evidence 
of record, including the Veteran's contentions.  Finally, the 
evidence does not show that the veteran was diagnosed with 
arthritis within one year following his separation from 
service.  As such, service connection on a direct or 
presumptive basis is not warranted.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  


ORDER

Service connection for a bilateral ankle disability is 
denied.

Service connection for a back disability is denied.


REMAND

The Veteran contends that he had a chronic bilateral knee 
condition that began during service.  On the service 
separation examination in October 2003, the Veteran reported 
that his knees hurt after running or standing a long time.  
He has provided two lay statement from former service 
comrades who indicated that they recall the Veteran 
complaining of knee pains during service.  

An October 2006 VA outpatient record noted patellofemoral 
syndrome, left greater than right.  The examining physician 
stated that, based on the Veteran's current reported history 
of having knee pain in service, that it was at least as 
likely as not that his patellofemoral syndrome was related to 
his military service.  A March 2007 outpatient record noted 
chondromalacia patella.

The Veteran has not had a VA examination with respect to his 
knee disability claim.  The Board will remand the case for a 
VA medical examination with a file review and an opinion as 
to the likelihood that current bilateral knee disability is 
related to injury or disease during service.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and likely etiology of the 
Veteran's left and/or right knee 
condition(s).  The claims file must be 
made available to the examiner for review 
prior to the examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to 
provide an opinion as whether it is at 
least as likely as not (i.e., whether 
there is at least a 50 percent 
probability) that any current left and/or 
right knee disability had its onset during 
active service or is related to any in-
service disease or injury.

A detailed rationale for any opinion 
expressed should be provided.

2.  Thereafter, readjudicate the Veteran's 
claim for service connection for a 
bilateral knee disability, with 
application of all appropriate laws and 
regulations.  If the decision with respect 
to the claim remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


